Citation Nr: 0320812	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

(The issues of entitlement to service connection for a heart 
murmur and entitlement to an increased (compensable) rating 
for burn scars of the right knee will be the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945, and from March 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2000, a hearing was held before a Veterans Law 
Judge (formerly member of the Board) relating to the issues 
of service connection for a heart murmur and an increased 
rating for burn scars of the right knee.  In September 2002, 
the veteran testified before the undersigned Veterans Law 
Judge on those issues as well as the issue of service 
connection for PTSD.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  There is credible supporting evidence of an inservice 
stressor.  

3.  The veteran currently has PTSD as a result of a stressor 
experienced during service.  



CONCLUSION OF LAW

The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since this decision 
constitutes a full grant of the benefit sought on the issue 
of service connection for PTSD, further assistance is not 
required to assist the veteran in substantiating his claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  

Service connection for post-traumatic stress 
disorder requires: 

Medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).  

Under DSM-IV, the diagnostic criteria for a PTSD stressor 
(that is, the requirements for determining the sufficiency of 
a claimed stressor) are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997).  In view of the 
subjective nature of the DSM-IV criteria for assessing the 
sufficiency of a PTSD stressor, the question of the 
sufficiency of the asserted stressor(s) is a medical question 
requiring assessment by a mental-health professional.  Cohen, 
supra, at 142, citing West (Carleton) v. Brown, 7 Vet. App. 
70, 79 (1994).  Furthermore, the Court in Cohen noted that 
"mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis. . 
. ."  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); 38 C.F.R. § 3.304(d), (f) (2002).  

Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Analysis

A review of the veteran's service medical records does not 
reflect complaints or treatment for a psychological disorder.  
The records do show that he was hospitalized in November 1943 
with second-degree burns of the right leg from the ankle to 
the knee, and on the dorsal aspect of the right hand.  These 
injuries were reportedly incurred as the result of a gasoline 
fire.  In the report of medical history completed for 
separation from service in June 1952, it was reported that he 
had experienced frequent nightmares, but was not having any 
currently.

With respect to his service personnel history, the veteran is 
noted to have participated in a number of battle campaigns 
throughout Italy.  His Separation Qualification Record 
reflects that his occupational specialty was "artillery 
mechanic light."  It was noted that the veteran's job 
entailed inspecting, testing and making field repairs, unit 
replacements, of light artillery weapons and auxiliary 
equipment in a mobile or fixed artillery repair shop.  It was 
also noted that he worked under combat conditions for 18 
months.  

In a PTSD questionnaire the veteran reported his stressor to 
be associated with a gasoline fire in which he was burned.  
The fire did not occur as a result of any combat experience.  
The veteran also has reported stressors associated with 
combat experiences, such as working grave registry and 
removing dead soldiers from destroyed tanks.  He has 
testified to having recurrent nightmares associated with his 
experiences in the war as well as the gasoline fire.  

In January 2002, the veteran submitted a psychiatric consult 
note from a VA mental health clinic, dated in December 2001.  
The examiner noted the veteran was in active combat in World 
War II, that he experienced second degree burns while 
stationed in Italy, and that since returning from the war he 
had been experiencing nightmares.  The diagnosis was PTSD due 
to past trauma.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. 
Court of Appeals for Veterans' Claims opined that the fact 
that a veteran, who had a noncombatant military occupational 
specialty, was stationed with a unit that was present while 
enemy attacks occurred would strongly suggest that he was, in 
fact, exposed to such attacks.  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroboration in every 
detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

The gasoline fire and subsequent burns are both documented in 
the veteran's service medical records.  Thus there is 
credible supporting evidence for the claimed stressor.  This 
stressor served as a basis for the current diagnosis of PTSD.  
Therefore, the Board concludes that the evidence favors the 
grant of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

